Motion for a stay granted on consent; pending the hearing and determination of the appeal, this court suspends Michael T. Marshall, Jr., and Frederick Weisse as committeemen; the appellants-respondents are permitted to dispense with the printing of the record on appeal and the appellants-respondents and respondent-appellant are permitted to dispense with the printing of their appellants’ points, and the appeals are permitted to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on .condition that the appellants-respondents and respondent-appellant serve one copy of the typewritten or mimeographed appellants’ points upon the attorneys for respondents, and file 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court, on or before November 8, 1962, with notice of argument for November 20, 1962, said appeals to be argued or submitted when reached. The respondents may dispense with the printing of their respondents’ points on condition that they serve one typewritten or mimeographed copy of said points on the attorneys for appellants and file 6 typewritten or 19 mimeographed copies of said points with this court on or before November 14, 1962. The cross motion of respondent-appellant is denied. Concur — McNally, J. P., Stevens, Eager and Steuer, JJ.